330 S.W.3d 872 (2011)
Ozzie HORTON, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 94566.
Missouri Court of Appeals, Eastern District, Division One.
February 8, 2011.
Jessica M. Hathaway, Public Defender, St. Louis, MO, for appellant.
Chris Koster, Atty. Gen., Dora A. Fichter, Jefferson City, MO, for respondent.
Before: ROY L. RICHTER, C.J., KENNETH M. ROMINES, J. and JOHN BERKEMEYER, Sp. J.

ORDER
PER CURIAM.
Ozzie Horton (Horton) appeals the Judgment of the Circuit Court of the City of St. Louis, the Honorable Robert H. Dierker, Jr., presiding. Horton pled guilty to one count of First-Degree Robbery, Section 569.020[1]; and one count of Armed Criminal Activity, Section 571.015. He was sentenced to seventeen years incarceration for the robbery charge and three years incarceration for the armed criminal action charge, the sentences to be served concurrently.[2]
On appeal, Horton argues that the motion court erred in denying his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. We have reviewed the briefs and the Record on Appeal, and find no error of law in this case. Thus, a written opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed pursuant to Rule 84.16(b).
AFFIRMED.
NOTES
[1]  All statutory references are to RSMo (2006).
[2]  The sentences were also to run concurrently with a probation revocation from an earlier case.